                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


Vu Nguyen
                                                    JUDGMENT
                        Petitioner,
       v.                                           Case Number: 2:03-cr-00158-KJD-PAL
UNITED STATES OF AMERICA                               5HODWHGFDVH
                                                                      2:17-cv-00740-KJD


                         Respondent.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
Petitioner's motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED.
IT IS FURTHER ORDERED that petitioner is denied a certificate of appealability.




       03/31/20
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
